PETERS, J.,
(dissenting.) — The statute of limitations is a law fixing the period at the end of which no action at law or suit in equity can be maintained. — Ang. on Limit, p. 251.
All such laws, in this State, must be made by the general- assembly of the State, because all the legislative power of the State is vested in that body. Such are the words of the constitution itself. — Const, of Ala. 1867, art. 4, § 1, et seq. There is no power in the courts to make laws, or to modify the laws enacted by the general assembly, either by their constructions or by their judgments. To do so would be an evasion of the constitution, not the construction of a statute. — Const. Ala. 1867, art. 3.
The statute law of this State upon the matter of limitations is all the law there is upon this subject. When a statute revises the common law or a former statute upon the same subject matter, the common law and the former statute both are repealed, unless there is a saving clause in the revising statute. This is a rule without exceptions. —Smith’s Com. on Statutes, p. 904, §§ 786,787, and cases *129eited. Then the law, as found in the Revised Code, comprehends all the law upon the question of limitations in force in this State; except such changes as have been made since the Code was published.
So far as this case is concerned this law is in these words: “Civil suits must be commenced after the cause of action has accrued, loithin the periods prescribed in this chapter, and not afterwards.” — Rev. Code, § 2898. And when the action is founded upon a promissory note or writing not under seal, as is the case here, the limitation is “six years,” unless the case falls within some of the extensions or exceptions appended to the act in the Revised Code. — Rev. Code, § 2101, cl. 3. This language is not only direct and positive, as to the length of time necessary to elapse in order to constitute a bar, but it forbids the commencement of the suit after that time has elapsed. It defines the time precisely, and declares that no action shall be brought after that time has expired, except as stated in the act itself. The language of this act is wholly devoid of any doubt. The words are perfectly plain, and free from all ambiguity. The period of time that bars the action is six years from the day of the falling due of the note. This time can not be lengthened or shortened by the court, unless there is authority for this found' in the statute itself. The statute mentions certain exceptions to the periods of limitations named in the act. These exceptions, so designated, exclude all other exceptions, upon the principle, that the thing expressed excludes the thing omitted. Designatio unins est exdusio alterius. — 4 Coke, 80, b.; Broom’s Max. 278, 279; 3 Story, 87, 89.
All the exceptions which the law permits in this State, are mentioned in the statute. Beside these, there are no others. Expressum facit cessare taciturn. — Smith’s Com. Stat. p. 655; Marberry v. Madison, 6 Cranch.
Here the exception, which it is presumed suspends the statute, is the interposition of the war of the late rebellion. This is not one of the exceptions mentioned in the act. Then, with all respect for the opinion of the majority of the court, it seems to me that its introduction here is an act of legislation, and not an act of construction. It *130adds a proviso to the act, that is not found in it, or it gives a construction to its words which they will not allow. During the rebellion, there was no “war between the United States and a foreign countrynor was the language used intended to apply to a rebellion. This was the opinion of the convention of- 1865, and that body passed an ordinance to remedy that omission. — Ordn. 1865, No. 5; Revised Code, p. 53. But this ordinance, if it was entitled to any force as a legislative act, was repealed before the trial of this cause, in the court below. The repeal destroyed its force. — Pamphlet Acts 1868, page 391, No. 28.
It is respectfully submitted, that the authorities relied on by my brothers, in the opinion and judgment of the majority of the court, are not applicable to this case. They are not founded on constructions of the law of limitations of Alabama, as it now exists. This latter is the law that must govern the judgments of the courts of this State. And constructions outside of our statute are not authorities in this court.
Most clearly, the construction I am combatting re-instates the ordinance of the convention of 1865, without legislative enactment; and even in the face of a legislative enactment, which plainly negatives, if it does not forbid, the above construction, by the majority of the court.
I feel unwilling to sanction such a line of argument, where there is no constitutional question involved, as it seems to me is the case in this instance. Here the statute is plain, unambiguous, and not susceptible of misapprehension. It covers the whole subject of limitations in this State. In such cases, the statute is the only law. And the extension of the period of limitation that saves this cause from affirmance is not found in it, in express terms. And it seems to me that no safe legal logic will allow its derivation from construction.
The note, here sued on, fell due on the first day of January, 1861, and the suit was not brought on it until September 10,1868, above seven years after the action accrued. It was barred by the statute.
*131I therefore think that the judgment of the court below was correct, and that the judgment should in all things be affirmed.